Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 1 of 9 Page ID #:1



 1   Youssef H. Hammoud, Esq. (SBN: 321934)
     Lauren Tegan Rodkey, Esq. (SBN: 275830)
 2   Price Law Group, APC
     6345 Balboa Blvd., Suite 247
 3   Encino, CA 91316
     T: (818) 600-5596
 4   F: (818) 600-5496
     E: youssef@pricelawgroup.com
 5   E: tegan@pricelawgroup.com
     Attorneys for Plaintiff,
 6   Richelle Burris
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHELLE BURRIS,                           Case No.:
12                Plaintiff,                    COMPLAINT AND DEMAND FOR
                                                JURY TRIAL FOR VIOLATIONS
13         v.                                   OF:
14                                              1. Telephone Consumer Protection Act,
     DISCOVER BANK,                                47 U.S.C. § 227 et seq.;
15                                              2. CAL. CIV. CODE § 1788 et seq.; and
                 Defendant.                     3. Intrusion Upon Seclusion
16
17
                   COMPLAINT AND DEMAND FOR JURY TRIAL
18
           Plaintiff, Richelle Burris (“Plaintiff”), by and through her attorneys, alleges
19
     the following against Defendant Discover Bank (“Defendant” or “Discover”):
20
                                     INTRODUCTION
21
     1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
22
     Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that
23
     broadly regulates the use of automated telephone equipment. Among other things,
24
     the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic
25
     dialers or prerecorded messages, and delegates rulemaking authority to the Federal
26
     Communications Commission (“FCC”).
27
     2.    Count II of Plaintiff’s Complaint is based upon the Rosenthal Fair Debt
28

                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -1-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 2 of 9 Page ID #:2



 1   Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
 2   prohibits debt collectors from engaging in abusive, deceptive and unfair practices in
 3   connection with the collection of consumer debts.
 4   3.      Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -
 5   Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of
 6   Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the
 7   solitude or seclusion of another or his private affairs or concerns… that would be
 8   highly offensive to a reasonable person.”
 9                              JURISDICTION AND VENUE
10   4.      Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28 U.S.C. §
11   1331.
12   5.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part
13   of the events or omissions giving rise to the claims occurred in this District. Because
14   Defendant transacts business here, personal jurisdiction is established.
15                                          PARTIES
16   6.      Plaintiff is a natural person residing in California.
17   7.      Plaintiff is a “debtor” as defined by CAL. CIV. CODE § 1788.2(h).
18   8.      Defendant is a “debt collectors” as defined by CAL. CIV. CODE § 1788.2(c).
19   9.      At all relevant times herein, Defendant was engaged, by use of mail and
20   telephone, in the business of collecting a debt from Plaintiff which qualifies as a
21   “debt,” as defined by CAL. CIV. CODE § 1788.2(d).
22   10.     Defendant is an online bank that offers many financial services, with its
23   principal place of business located in New Castle, DW. Defendant can be served
24   with process through its registered agent, CT Corporation System, at 818 West
25   Seventh Street, Suite 930, Los Angeles, CA 90017.
26   11.     Defendant acted through its agents, employees, officers, members, directors,
27   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,
28   and insurers.

                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                                -2-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 3 of 9 Page ID #:3



 1                               FACTUAL ALLEGATIONS
 2   12.   In or about December 2018, in an attempt to collect on an alleged debt,
 3   Defendant began placings calls to Plaintiff on her home phone number ending in
 4   8687 and her cellular phone number ending in 6026.
 5   13.   Defendant’s calls mainly originated from the following numbers: (800) 347-
 6   5543, (614) 758-2356, (385) 261-7126, (385) 261-7178, (614) 758-2394, and (801)
 7   619-2556; Upon information and belief, Defendant owns and operates these phone
 8   numbers.
 9   14.   On or about January 7, 2019, at 6:23 p.m., Plaintiff answered a phone call
10   from (614) 758-2356; Plaintiff heard a short pause before one of Defendant’s agents
11   began to speak, indicating the use of an automatic telephone dialing system.
12   15.   During this conversation, Plaintiff spoke to a representative who indicated
13   that Defendant was attempting to collect a debt.
14   16.   Plaintiff explained to the representative that her mother had been diagnosed
15   with cancer, that Plaintiff had been having trouble with work, and that she was
16   struggling financially.
17   17.   Further, Plaintiff requested Defendant to stop calling her.
18   18.   Despite this unequivocal revocation of consent to be called any further, over
19   the following four (4) months, Defendant continued to call Plaintiff’s home and
20   cellular telephone numbers.
21   19.   On or about April 8, 2019, at 5:28 p.m., Plaintiff answered a phone call from
22   Defendant, this time originating from (801) 619-2556; Plaintiff heard a short pause
23   before one of Defendant’s agents began to speak, indicating the use of an automatic
24   telephone dialing system.
25   20.   During this conversation, the representative informed Plaintiff that Defendant
26   was calling to collect on an alleged credit card debt.
27   21.   Plaintiff explained to the representative that she was taking care of her mother
28   who was battling cancer and that she was struggling financially.

                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -3-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 4 of 9 Page ID #:4



 1   22.   Again, Plaintiff again instructed Defendant not to call her and requested that
 2   she only be contacted through the mail.
 3   23.   Between January 7, 2019 and April 8, 2019, after Plaintiff had revoked
 4   consent to be called, Plaintiff received approximately one hundred fifty (150) calls
 5   to her home phone from Defendant.
 6   24.   Between January 7, 2019 and April 8, 2019, after Plaintiff had revoked
 7   consent to be called, Plaintiff received approximately one hundred fifty (150) calls
 8   to her cellular phone from Defendant.
 9   25.   Between January 7, 2019 and April 8, 2019, after Plaintiff had revoked
10   consent to be called, Plaintiff received approximately three hundred (300) calls in
11   total from Defendant.
12   26.   Plaintiff would receive several calls per day on both her cellular phone and
13   home phone.
14   27.   Plaintiff would even receive calls on her cell phone and home phone within
15   minutes of each other.
16   28.   Plaintiff runs a day care business from her home.
17   29.   During work hours, Plaintiff is caring for several children and must give her
18   full attention to the well-being of the children.
19   30.   Defendant’s incessant automated debt collection calls to both Plaintiff’s home
20   and cell phone made it difficult for Plaintiff to concentrate during work.
21   31.   Defendant’s harassing calls interrupted Plaintiff’s train of thought when she
22   was with the children during day care hours.
23   32.   Plaintiff’s mother has been diagnosed with cancer, and Plaintiff is the primary
24   caretaker for her mother.
25   33.   Moreover, Plaintiff keeps a house phone in her sick mother’s bedroom so that
26   her mom can communicate with family members and medical personnel.
27   34.   The barrage of phone calls caused Plaintiff and her mother such distress that
28   Plaintiff had to remove the home phone from her mother’s bedroom.

                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -4-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 5 of 9 Page ID #:5



 1   35.       Thereafter, whenever someone would call and needed to speak to Plaintiff’s
 2   mother, Plaintiff had to stop what she was doing and take the phone upstairs to the
 3   bedroom.
 4   36.       Defendant’s phone calls placed an unjust burden and hardship on Plaintiff.
 5   37.       Moreover, Plaintiff has been diagnosed with an autoimmune disease and takes
 6   prescription medication to deal with the symptoms.
 7   38.       The stress caused by Defendant’s above described action has severely
 8   exacerbated these symptoms.
 9   39.       Furthermore, Plaintiff keeps her cell phone on her at all times in anticipation
10   of any medical emergency that her mother may have while Plaintiff is not with her.
11   40.       Each and every phone call from Defendant caused Plaintiff to stop what she
12   was doing and look at her cell phone or home phone.
13   41.       Defendant’s conduct was done in complete conscious disregard of Plaintiff’s
14   rights.
15   42.       As such, Defendant’s actions were oppressive and malicious.
16   43.       Defendant was aware that Plaintiff had requested to not be called on either of
17   her phones, and yet Defendant continued its bombardment of harassing automated
18   calls to Plaintiff’s home and cellular phones.
19   44.       As a result of Defendant’s actions, Plaintiff has sustained actual damages
20   including but not limited to, stress, anxiety, emotional and mental pain and anguish,
21   and invasion of privacy.
22                                 FIRST CAUSE OF ACTION
23                                 TCPA, 47 U.S.C. § 227 et seq.
24   45.       Plaintiff incorporates by reference all of the above paragraphs of this
25   Complaint as though fully stated herein.
26   46.       Defendant violated the TCPA. Defendant’s violations include, but are not
27   limited to the following:
28             a.    Within four years prior to the filing of this action, on multiple

                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 -5-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 6 of 9 Page ID #:6



 1         occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which
 2         states in pertinent part, “It shall be unlawful for any person within the United
 3         States . . . to make any call (other than a call made for emergency purposes or
 4         made with the prior express consent of the called party) using any automatic
 5         telephone dialing system or an artificial or prerecorded voice — to any
 6         telephone number assigned to a . . . cellular telephone service . . . or any
 7         service for which the called party is charged for the call.”
 8         b.     Within four years prior to the filing of this action, on multiple
 9         occasions, Defendant willfully and/or knowingly contacted Plaintiff using an
10         artificial prerecorded voice or an automatic telephone dialing system without
11         her consent and as such, Defendant knowing and/or willfully violated the
12         TCPA.
13   47.   Defendant willfully and knowingly called Plaintiff at her cellular phone
14   number, using an automatic telephone dialing system, approximately one hundred
15   fifty (150) times after Plaintiff had unequivocally revoked consent to be called.
16   48.   As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled
17   to an award of five hundred dollars ($500.00) in statutory damages, for each and
18   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that
19   Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an
20   award of one thousand five hundred dollars ($1,500.00), for each and every
21   violation, pursuant to 47 U.S.C. § 227(b)(3).
22                            SECOND CAUSE OF ACTION
23                        RFDCPA, CAL. CIV. CODE § 1788 et seq.
24   49.   Plaintiff incorporates by reference all of the above paragraphs of this
25   Complaint as though fully stated herein.
26   50.   Defendant violated the RFDCPA. Defendant’s violations include, but are not
27   limited to, the following:
28

                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -6-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 7 of 9 Page ID #:7



 1         a.     Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 2         telephone to ring repeatedly or continuously to annoy the person called;
 3         b.     Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 4         attempting to collect a consumer debt without complying with the provisions
 5         of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code
 6         (Fair Debt Collection Practices Act).
 7                i.    Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 8                U.S.C. § 1692d by engaging in conduct, the natural consequence of
 9                which is to harass, oppress or abuse any person in connection with the
10                collection of the alleged debt; and
11                ii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
12                U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or engaging
13                Plaintiff in telephone conversations repeatedly
14   51.   Defendant called Plaintiff approximately three hundred (300) times between
15   January 7, 2019 and April 8, 2019 after Plaintiff had requested for the calls to stop
16   and explained that her mom was diagnosed with cancer, and she was having financial
17   struggles.
18   52.   Defendant’s acts, as described above, were done intentionally with the
19   purpose of coercing Plaintiff to pay the alleged debt.
20   53.   As a result of the foregoing violations of the RFDCPA, Defendant is liable to
21   Plaintiff for actual damages, statutory damages, and attorneys’ fees and costs.
22                             THIRD CAUSE OF ACTION
23                                Intrusion Upon Seclusion
24   54.   Plaintiff incorporates by reference all of the above paragraphs of this
25   Complaint as though fully stated herein.
26   55.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon
27   seclusion as, “One who intentionally intrudes… upon the solitude or seclusion of
28   another, or his private affairs or concerns, is subject to liability to the other for

                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -7-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 8 of 9 Page ID #:8



 1   invasion of privacy, if the intrusion would be highly offensive to a reasonable
 2   person.”
 3   56.   Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are
 4   not limited to, the following:
 5         a.     Defendant intentionally intruded, physically or otherwise, upon
 6         Plaintiff’s solitude and seclusion by engaging in harassing phone calls in an
 7         attempt to collect on an alleged debt despite an unequivocal request for the
 8         calls to cease.
 9         b.     The number and frequency of the telephone calls to Plaintiff by
10         Defendant after an unequivocal request for the calls to cease constitute an
11         intrusion on Plaintiff's privacy and solitude.
12         c.     Defendant’s conduct would be highly offensive to a reasonable person
13         as Plaintiff received approximately three-hundred (300) calls after expressly
14         requesting not to be called.
15         d.     Further, Plaintiff explained to Defendant that her mom was diagnosed
16         with cancer and she was having financial struggles, and Defendant
17         e.     Defendant’s conduct would also be highly offensive to a reasonable
18         person as Plaintiff received many of these calls on her cellular phone, which
19         she was carrying for the purpose of contacting her mother in the event of a
20         medical emergency.
21         f.     Defendant’s acts, as described above, were done intentionally with the
22         purpose of coercing Plaintiff to pay the alleged debt.
23   57.   As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable
24   to Plaintiff for actual damages.
25                                    PRAYER OF RELIEF
26         WHEREFORE, Plaintiff Richelle Burris, respectfully requests judgment be
27   entered against Defendant Discover Bank for the following:
28

                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -8-
Case 8:19-cv-01092-JLS-DFM Document 1 Filed 06/03/19 Page 9 of 9 Page ID #:9



 1   A.    Statutory damages of $500.00 for each and every negligent violation of the
 2   TCPA pursuant to 47 U.S.C. § (b)(3)(B);
 3   B.    Statutory damages of $1500.00 for each and every knowing and/or willful
 4   violation of the TCPA pursuant to 47 U.S.C. § 227 (b)(3);
 5   C.    Actual damages pursuant to RFDCPA, CAL. CIV. CODE §1788.30(a);
 6   D.    Statutory damages of $1,000.00 pursuant to the RFDCPA, CAL. CIV. CODE
 7   §1788.30(b);
 8   E.    Costs and reasonable attorneys’ fees pursuant to the RFDCPA, CAL. CIV.
 9   CODE §1788.30(c);
10   F.    Punitive damages to be determined at trial, for the sake of example and
11   punishing Defendant for its oppressive and malicious conduct, including but not
12   limited to its invasion of Plaintiff’s privacy rights, pursuant to CAL. CIV. CODE §
13   3294(a).
14   G.    Awarding Plaintiff any pre-judgment and post-judgment interest as may be
15   allowed under the law; and
16   H.    Any other relief that this Honorable Court deems appropriate.
17
                               DEMAND FOR JURY TRIAL
18
           Please take notice that Plaintiff demands a trial by jury in this action.
19
20         Respectfully submitted this 3rd day of June, 2019.
21
                                             PRICE LAW GROUP, APC
22
23                                           By:/s/ Youssef H. Hammoud     .
                                             Youssef H. Hammoud, Esq. (SBN: 321934)
24                                           Lauren Tegan Rodkey, Esq. (SBN: 275830)
                                             Price Law Group, APC
25                                           6345 Balboa Blvd., Suite 247
                                             Encino, CA 91316
26                                           T: (818) 600-5596
                                             F: (818) 600-5496
27                                           E: youssef@pricelawgroup.com
                                             E: tegan@pricelawgroup.com
28                                           Attorneys for Plaintiff,
                                             Richelle Burris

                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -9-
